Citation Nr: 1631614	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  15-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back condition.  

2.  Whether new and material evidence has been received to reopen a claim for migraine headaches. 

3.  Whether new and material evidence has been received to reopen a claim for major depressive disorder.  

4.  Whether new and material evidence has been received to reopen a claim for a skin condition.  

5.  Entitlement to an initial compensable evaluation in excess of 10 percent for tinnitus, to include an extra-schedular evaluation.  

6.  Entitlement to a compensable evaluation for scar, right thumb. 

7.  Entitlement to service connection for a cervical disability.  

8.  Entitlement to service connection for a bilateral knee disability, meniscal tear, status post-surgery ("bilateral knee disability").  

9.  Entitlement to service connection for a back disability.  

10.  Entitlement to service connection for a bilateral hip disability. 

11.  Entitlement to service connection for migraine headaches. 

12.  Entitlement to service connection for a skin disability.  

13.  Entitlement to service connection for a heart disability.  

14.  Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder and posttraumatic stress disorder ("PTSD").  

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

16.  Entitlement to service connection for treatment purposes only under 38 USC Chapter 17, for a generalized anxiety disorder.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.  

These claims come to the Board of Veterans' Appeals (Board) from a September 2013 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue(s) of cervical disability, bilateral hip disability, back disability, migraine headaches, skin disability, heart disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An un-appealed September 2003 rating decision denied service connection for a back disability, migraine headaches, a major depressive disorder, and a skin disability.  

2.  Since the September 2003 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service-connection for a back disability, migraine headaches, a major depressive disorder, and a skin disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  

3.  The Veteran's service connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

4.  For the entire period on appeal, the service-connected scar of the right thumb is manifested by a linear scar of 10cm.  
5.  A bilateral knee disability was not manifested during active service and any current bilateral knee disability is not otherwise etiologically related to the Veteran's active service.  

6.  The competent probative evidence of record does not diagnose the Veteran with PTSD.  

7.  The competent probative evidence of record does not diagnose the Veteran with an acquired psychiatric disorder, to include a major depressive disorder during the appeal period.  

8.  The preponderance of the evidence does not support a finding that Veteran developed an active psychosis that developed within two years of separation from active duty service.


CONCLUSIONS OF LAW

1.  An un-appealed September 2003 rating decision denying service connection for a back disability, migraine headaches, a major depressive disorder, and a skin disability is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2015).  

2.  New and material evidence has been received with respect to the claims for entitlement to service connection for a back disability, migraine headaches, a major depressive disorder, and a skin condition; the claims are reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2015). 

3.  The criteria for an extraschedular rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.321, 4.87, DC 6260(2015).  

4.  The criteria for a disability rating in excess of 10 percent for the service-connected scar on the right thumb have not been met or more nearly approximated for any period.  38 U.S.C.A § 1155 (West 2015); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.71a, 4.73, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2015).  

5.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303; 3.307(2015).

6.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

7.  The criteria for service connection for an acquired psychiatric disorder, to include a major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

8.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. § 1702 (West 2015); 38 C.F.R. § 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran is seeking to reopen a claim for service connection for several conditions, to include: a back condition, migraine headaches, major depressive disorder, and a skin condition.  

In March 2003, the Veteran filed for service connection for a nervous condition, headaches, a lower back condition, and a skin condition, among other disabilities.  The claim was denied in a September 2003 rating decision.  The RO denied the claims for a major depressive disorder, claimed as a nervous condition, a back condition, headaches and a skin condition, because there was no evidence that these disabilities were related to service.  The evidence of record at the time of the rating decisions consisted of service treatment records, a statement from the Veteran, VA examinations from May 2003 and a radiology report from May 2003.  

The Veteran was provided notice of the adverse decision and he did not submit a notice of disagreement and no additional evidence was received within the one year following the rating decision.  As such, the rating decision from September 2003 is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence submitted since the September 2003 rating decision includes the following: a letter from Dr. Nanentte Ortiz, that relates all of the Veteran disabilities to his active military service, including his claims for a back condition, headaches, depressive disorder and skin condition; VA examinations from June, August and September 2013; and social security records.  By law, the newly-submitted evidence is presumed credible for the limited purpose of determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The law holds that 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

When presumed credible for the limited purpose of determining whether the claim should be reopened, the letter from Dr. Ortiz, the VA examinations, and the Social Security records are new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for a back disability, migraine headaches, a major depressive disorder, and skin disability.  

Reopening the Veteran's claims for service connection for a back disability, migraine headaches, a major depressive disorder, and skin disability is warranted.  38 C.F.R. § 3.156.  

Tinnitus 

The RO granted service connection for tinnitus in a September 2013 rating decision.  At that time a 10 percent evaluation was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran appeals the initial rating and seeks and increased evaluation for tinnitus.  The RO denied the Veteran's request because under Diagnostic Code 6260 a 10 percent evaluation is the maximum schedular evaluation. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased evaluation based upon the schedular criteria for tinnitus, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In reaching this decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the veteran, as required by the holding of the United States Court of Appeals Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  Here, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Specifically, the schedular rating contemplates ringing in the bilateral ears.  The Veteran has also asserted that the ringing in the ears results in difficulty hearing.  In this regard, tinnitus is defined as a "noise in the ears, such as a ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003); 38 C.F.R. § 19.9 (explaining a remand or referral to the agency of original jurisdiction is not necessary when supplementing the record with a recognized medical treatise).  Accordingly, a logical inference from this definition is that a noise in the ears causes difficulty hearing and be irritating.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  In other words, the Veteran's complaint is inherent in the definition of the disease.  The Veteran has not described any other symptoms or effects from the tinnitus that are not contemplated by the current Diagnostic Code.  See Thun, at 111 (2008).  The evidence does not reflect that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of any higher rating.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

Scar 

The Veteran has asserted entitlement to an evaluation in excess of 10 percent for his scar disability to his right thumb.  He asserts that his disability is more severe than his current evaluation.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was service connected in October 1967 for a scar on his right thumb due to an in-service injury.  He has requested an increased rating for his disability.  The Veteran has not specifically stated why he believes the current evaluation is inadequate.  However, after a review of the evidence of record, the Board finds that an increased evaluation is not warranted.  

The Veteran's scar has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7805, for scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  However, due to the fact that the Veteran's scar is on his thumb, the only applicable ratings are diagnostic codes 7801, 7802, and 7802.  

Under 38 C.F.R § 4.118, Diagnostic Code 7801 for scars that are deep and nonlinear provided for a 40 percent rating for an area or areas exceeding 144 square inches (929 sq. cm), a 30 percent rating for an area or areas exceeding 72 square inches (465 sq. cm), a 20 percent rating for an area or areas exceeding 12 square inches (77 sq. cm), and a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  Note (1).  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scares are scars that are non linear, superficial, and are not located on the head, face, or neck.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7802 scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful provides a 10 percent rating.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, 7805 may also receive an evaluation under this diagnostic code, when applicable.  

As such, in order for the Veteran to receive a compensable rating for his scar on his right thumb, the evidence must show the following: scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 6 square inches (10 percent disabling under Diagnostic Code 7801); scars, other than the head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches or greater (10 percent under Diagnostic Code 7802); superficial and unstable scars (10 percent under Diagnostic Code 7803); or superficial scars that are painful upon examination (10 percent under Diagnostic Code 7804).

The Veteran underwent a VA examination in June 2013 to evaluate the current severity of his right thumb scar.  The Veteran's diagnosis of right dorsal scar residuals was continued.  Upon examination it was noted that the scar was not painful or unstable and was not due to burns.  The measurement of the scar was 10 cm and linear.  The scar was not described as deep.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period the symptoms associated with the Veteran's scar have never warranted a compensable rating; hence, "staged" ratings are not warranted.  In particular, the record does not show (and the Veteran does not assert) that his scar is painful, unstable, or results in any functional limitations.  His examination did not describe his scar as painful, unstable, deep or resulting in limitation of motion.  Additionally, the scar measured 10cm, which falls short of the 39 sq. required for a 10 percent rating under Diagnostic Code 7801 or the 929 square centimeters required to warrant a compensable rating under Diagnostic Code 7802. 

While the Board sympathizes with the Veteran's desire to receive a compensable evaluation for his scar, the evidentiary record does not show that at any time during the appeal period the scar has involved manifestations warranting a compensable schedular rating.  

Additional Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for his right thumb scar for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis for the right thumb scar, the Board finds that the symptomatology and impairment caused by the right thumb scar is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 7801, 7802, and 7804, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's scar has been manifested by its existence.  The Board has considered all applicable diagnostic codes based upon the reported symptoms and finds that the rating criteria take into consideration all of these symptoms and functional impairments.  Further, the Board has attempted to maximize the Veteran's disability rating by finding the highest criteria that most nearly approximates his symptoms.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected right thumb scar is specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected right thumb scar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b)  based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for lower back and right knee disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Bilateral Knee Disability.  

The Veteran has asserted entitlement to a bilateral knee disability.  He underwent surgery to repair meniscal tears bilaterally.  In an October 2012 statement, his private physician related his knee disability to his active military service.  However, after a careful review of the evidence the Board finds that the evidence of record does not support entitlement to service connection for a bilateral knee disability.  

A review of the Veteran's service treatment records, reveal one complaint of knee pain in service, dated November 1965.  There were no other complaints of knee pain in service.  A review of the Veteran's Report of Medical Examination that was completed at service separation in October 1967, notes that the Veteran was clinically evaluated as normal, to include his lower extremities.  His Report of Medical History that was completed and signed by the Veteran in October 1967 noted no complaints of trick or locked knee.  

There are no other complaints of knee pain between 1965 and 1991, when the Veteran began receiving treatment for meniscal tears.  The Veteran underwent a VA examination of his bilateral knee disability in August 2013.  At this examination, the Veteran stated that he began having knee pain in 1995 while working for a publicist.  He underwent surgery and still receives viscosupplementation therapy.  After completing the examination, the examiner opined that the Veteran's bilateral knee disability was less likely than not incurred or caused by his active military service.  The examiner based this opinion the fact that the Veteran had one in-service complaint of knee pain in service, which was assessed as bilateral knee strain.  Then, the examiner states, there are no further complaints of knee pain until the 1990's when he began receiving treatment for a bilateral knee meniscal tear and he was not diagnosed with degenerative changes until 2013.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran did submit, as evidence to support his claim, an October 2012 statement from his private physician that his bilateral knee disability is related to his active military service.  However, she does not provide a rationale to support he opinion, other than stating that the Veteran should be evaluated carefully.  

It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this instance, the Board finds that the VA examination is more probative as to whether the Veteran's knee disability is related to service, because the examiner provided an opinion based upon a rationale supported by an examination of the Veteran's disability and a review of his service treatment records.  The Veteran's private physician does not provide a rationale as to why his bilateral knee disability is related to service, other than stating that the Veteran used to lift, carry, load, and unload heavy equipment in service.  She fails to discuss the lengthy passage of time between his separation from service and his diagnosis of a meniscal tear in the 1990's nor does she discuss the fact that he only had one complaint of knee pain in service, which was almost two years prior to his separation.  Lastly, it is not clear if she even reviewed the Veteran's service treatment records. 

As such, the Board finds that a preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral knee disability is related to his active military service and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Acquired Psychiatric Disability 

The Veteran has asserted entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and a major depressive disorder, also claimed as a nervous condition.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

However, if the Veteran did not engage in combat, he can still be service connected for PTSD if a stressor claimed by the Veteran is related to his "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2015).  

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id.

A review of the Veteran's service treatment records does not show a complaint or treatment of any acquired psychiatric treatment in service or a diagnosis of PTSD in service.  Upon separation he was clinically evaluated as normal.  See October 1967 Report of Medical History.  

The Veteran underwent a VA examination in September 2013 and at this time; he was not diagnosed with PTSD or a mental disability that conformed to with the DSM-IV criteria.  As such, he was not diagnosed with any mental disorders during this examination.  It was noted that the Veteran was without history of psychiatric complaints, findings or treatment.  There is no history of hospitalizations or emotional crisis.  At the time of this examination he was not following any psychotherapy or pharmacotherapy.  At the examination, the Veteran stated that he had been treated by a psychologist, but gave no further information and the record is void of any treatment records.  The examiner noted that that the Veteran met the DSM-V stressor criteria for PTSD, but did not fulfill the criteria for persistent re-experiencing the traumatic event, the symptoms criteria for persistent voidance of the stimulus, nor the symptoms for persistent hyper arousal.  It was determined that the trauma exposure did not cause impairment in social, occupational, or other areas of functioning.  There was no change in functional status or in quality of life due to trauma exposure.  Therefore, a diagnosis of PTSD was not made.  The Veteran was found to have mild, occasional irritability and frustration, but these are not a full mental condition according to the examiner.  The examiner found the Veteran to be living a very successful social and retired life.  The examiner concluded that the Veteran had never had a psychiatric complaint, formal psychiatric treatment, no Axis I diagnosis of a mental disability, and as such there is no diagnosis of a mental disorder or condition.  Overall, his mental status examination, clinical history, and psychosocial course are negative for a mental condition.  

The Veteran underwent a VA mental health examination in May 2003.  At that time the Veteran reported that he had seen a private psychiatrist for year due to a depressive episode, those records are not associated with the claims file.  It was noted by the examiner that the Veteran had no history of psychiatric treatment after that, had no past history of psychiatric hospitalization, or alcohol or drug abuse.  At the time of the examination, the Veteran complained that he felt sad, depressed, irritable, with a loss of interest for daily living activities, loss of energy, an inability to feel pleasure in daily task, and an inability to concentrate.  At the end of the examination, the Veteran was diagnosed with major depressive disorder, recurrent, mild.  

In an October 2012 statement from the Veteran's private physician, she stated that it was at least as likely as not that his nervous problem is due to the stress of the war.  The VA examiner in 2013 noted the Veteran's private physician's statements regarding his mental health and stated that she is a general physician and is not trained or licensed to practice, treat, or diagnose mental conditions.  

After a careful review of the evidence, the Board has determined that the Veteran has not been diagnosed with PTSD and as such, service connection is not warranted.  Further, the Board also finds that the Veteran has not been diagnosed with an acquired psychiatric disorder during the appeal period, which began October 2012, the date of claim.  Even though the Veteran had a diagnosis of a major depressive disorder in 2003, it appears that the diagnosis was not continued as there is no evidence of treatment since 2003 and at the Veteran's examination in 2013, he was not diagnosed with any mental disability.  The Veteran's private physician states that he has a nervous condition, but this is not a diagnosis of a disability and she is not a licensed psychologist or psychiatrist, not does she use the DMS criteria to support her statements of a mental health condition.  See e.g. Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (Observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).

To prevail on the issue service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Even though the Veteran did have a previous diagnosis of a major depressive disorder, the evidence fails to reflect that his diagnosis has been continued, and he does not have a diagnosis of an acquired psychiatric disability to include PTSD or a major depressive disorder during the appeal period.  Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests just prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  Absent a medical diagnosis of a disability, service connection must be denied.  See 38 U.S.C.A. § 5107 (West 2015); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include a major depressive disorder or PTSD and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2015).

Generalized Anxiety disorder, treatment purposes only

Under 38 U.S.C.A. § 1702(a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2015).

The Veteran was discharged from service in October 1967.  A review of his service treatment records does not indicate treatment or a diagnosis for a pychosis in service.  The Veteran's separation medical examination completed in October 1967 evaluated the Veteran as normal, including his psychiatric evaluation.  On his report of medical history completed and signed by the Veteran in October 1967, he reported his health as being excellent.  He reported that he did not have nor ever had nervous trouble of any sort, depression, or excessive worry. 

Post service, the Veteran underwent an examination for pension purposes in June 1968, and there is no indication that the Veteran was treated or diagnosed with a psychosis at that time.  A VA examination for mental disorders from May 2003, noted that the Veteran reported that he was in treatment with a private psychiatrist over five years ago for a period of one year due to a depressive episode.  There was no prior history of psychiatric treatment in the previous four years, no past history of psychiatric hospitalization, no past of alcohol or drug abuse, and not past history of suicidal attempts.  

In conclusion, there evidence of record does not support the Veteran's contention that he developed an active psychosis within two years of separating from active service.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In regards, to the Veteran's claim for service connection and increased rating VA's duty to notify has been satisfied through notice letters dated May, July and September 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).   

The Veteran was provided VA examinations in June, August, and September 2013, which are adequate for the purposes of determining increase rating and service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The claim of service connection for a back disability is reopened; the appeal is granted to this extent only.  

The claim of service connection for migraine headaches is reopened; the appeal is granted to this extent only.  

The claim of service connection for a major depressive disorder is reopened; the appeal is granted to this extent only.  

The claim of service connection for a skin disability is reopened; the appeal is granted to this extent only.  

An evaluation in excess of 10 percent for tinnitus is denied.  

A compensable rating for scar, right thumb is denied.  

Service connection for a bilateral knee disability is denied. 

Service connection for an acquired psychiatric disability, to include PTSD and a major depressive disorder is denied.  

Entitlement to service connection for a generalized anxiety disorder for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, is denied.  


REMAND 

Neck, Back, Hip, Migraine Headaches, Skin, and Heart Disabilities 

The Veteran has asserted entitlement to service connection for a neck disability, back disability, bilateral hip disability, migraine headaches, a skin disability, a heart disability as well as TDUI.  In regards to the claims for service connection for the skin disability, back disability, and migraine headaches, the Board has re-opened these claims herein, and finds that further development is warranted prior to making a determination of entitlement.  In support of his claims for service connection the Veteran submitted an October 2012 letter from his private physician that relates all of the above listed disabilities to his active military service.  Specifically, the Veteran complains of generalized neck and back pain.  The Veteran is also had left hip replacement surgery and right hip pain.  His private physician states that his back/neck pain has progressively worsened with complaints of locking, and inability to withstand prolonged sitting or standing.  Further, he complains of not being able to lifting heavy things, bending, squatting, crawling climbing or lifting, but to his bilateral hip disability.  His physician also states that the Veteran suffers from daily headaches that are localized in the frontal area and incapacitates him due to pain that last for hours.  The Veteran was also diagnosed with symptomatic dermographism, that causes his skin to itch all over, and his physician states that he could had some exposure during his time in Vietnam that caused this disability.  It was noted that in July 2009, the Veteran had a pacemaker implanted due to an irregular heartbeat.  Although the June 2013 VA examination did not find a diagnosis of ischemic heart disease, it noted the Veteran had percutaneous coronary intervention and a implanted cardiac pacemaker.  As there is no opinion as to the diagnosis or etiology of the heart condition requiring the pacemaker, another examination is necessary.  see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Due to the fact that the etiologies of these disabilities have not been determined, the Board finds that VA examinations are warranted.  

As such, the Board is remanding this claim for VA examinations to determine the etiology of currently diagnosed conditions.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12   (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

The Veteran has also filed a claim for TDIU.  Presently, he does not meet the criteria for a schedular evaluation for TDIU.  However, due to the number of disabilities being remanded for further development, the Board finds that the issue of TDIU cannot be adjudicated prior to the development of the claims on remand.  The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, this issue cannot be resolved until the claims for increased evaluations are resolved.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his current neck, back, and bilateral hip disabilities.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE), including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing and examining the Veteran, the examiner is asked to address the following: 

a.  Provide all current orthopedic diagnoses of any disabilities. 

b.  Provide and opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any such diagnosed orthopedic disabilities are etiologically related to the Veteran's active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed headache disability.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE), including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing and examining the Veteran, the examiner is asked to address the following: 

a.  Provide a current diagnosis of any current headache disability. 

b.  Provide and opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed headache disability is etiologically related to the Veteran's active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed skin disability.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE), including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing and examining the Veteran, the examiner is asked to address the following: 

a.  Provide a current diagnosis of any skin disability. 

b.  Provide and opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed skin disability is etiologically related to the Veteran's active service.  The examiner is specifically asked to comment on the October 2012 statement from the Veteran's private physician that his skin disability could be due to exposure of herbicides in service or due to his service in Vietnam in general.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

4.  Schedule the Veteran for a VA cardiology examination to determine the nature and etiology of any diagnosed heart disability.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE), including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing and examining the Veteran, the examiner is asked to address the following: 

a.  Provide a current diagnosis of any current heart disability.  

b.  Provide and opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed heart disability is etiologically related to the Veteran's active service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

5.  Following completion of the above and any other development deemed proper, readjudicate the Veteran's claims, including the claim for a TDIU.  If any of the benefits sought on appeal remain denied, provide the Veteran a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


